DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 06/25/2021.  

Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. 
A.       Applicant's argument with respect to claim(s) 1 states that claim 1 “requires that the terminal device receives the period and the time offset of the synchronization signal burst set in the to-be-measured cell from the network device”. The Examiner respectfully disagree, the claimed subject matter instead only requires receiving, by a terminal device, at least one of them as an alternative of all included;  for example Gheorghiu teach “receiving a timing offset for a second cell in a second frequency band in relation to the first cell in the first frequency band” (see para. 14). Therefore the examiner equates Gheorghiu receiving “a timing offset” with applicant’s receiving, by a terminal device, at least one of… a time offset... concept. Thus Gheorghiu still meet the scope of the limitations.
B.      Applicant's argument with respect to claim(s) 1 states that are not being disclosed by Gheorghiu, regarding determining, …a location of the synchronization signal burst set in the to-be-measured cell based on a period of the synchronization signal burst set in the serving cell. The examiner also respectfully disagree, Gheorghiu teach, (para. 54, Fig. 3A, first timing configuration 305-a and second timing configuration 310-a may include subframes for transmitting primary synchronization signal (PSS) and a secondary synchronization signal (SSS), which may be designed to repeat every 5 ms (e.g., during subframes 0 and 5). The Examiner equates applicant’s the synchronization signal burst set concept with Gheorghiu’s PSS/SSS. The Examiner equates applicant’s determining a location concept with Gheorghiu’s subframe 5 to have a PSS/SSS based on a period of 5 ms. 
The examiner respectfully disagrees since in the applicant’s claim a location there is no defined location, in fact the Applicant defines that a location is “The offset is a location offset between the synchronization signal burst set 1 in the serving cell and the synchronization signal burst set 1 in the neighboring cell. Optionally, the number is at least one of a subframe number, a system frame number, or a slot number.” (applicant’s specification para. 271-272). Therefore giving broadest reasonable interpretation (see MPEP 2111) to the claim language the examiner asserts that Gheorghiu teach this concept. Thus Gheorghiu still meet the scope of the limitations.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gheorghiu et al. (U.S. Pub. 20160302098).
Regarding claim 1 Gheorghiu disclose a measurement method, comprising: 
receiving, by a terminal device, at least one of a period, a time offset (para. 14, receiving a timing offset for a second cell in a second frequency band in relation to the first cell in the first frequency band) or a number of a synchronization signal burst set in a to-be-measured cell that are sent by a network device, the claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the second of the alternatives, 
wherein the time offset is a location offset between a synchronization signal burst set indicated by the number in a serving cell and the synchronization signal burst set indicated by the number in the to-be-measured cell (para. 54-56, a UE 115 may measure a first offset relating first timing configuration 305-a to the timing of the serving cell, and a second offset relating second timing configuration 310-a to the timing of the serving cell. In other cases, an offset between first timing configuration 305-a and second timing configuration 310-a may be measure); and 
determining, by the terminal device, when the period and the time offset of the synchronization signal burst set in the to-be-measured cell are received (para. 56, If a UE 115 or the serving cell is not aware of (e.g., has not conducted measurements or received signaling regarding) first timing configuration 305-a or second timing configuration 310-a, a measurement gap 315-a may be configured based on a default scenario or assumption to increase the likelihood that a measurement subframe, which may be defined as a subframe that includes PSS, SSS, CRS, or some other measured signal, of second timing configuration 310-a is included within measurement gap 315-a), 
a location of the synchronization signal burst set in the to-be-measured cell based on a period of the synchronization signal burst set in the serving cell (para. 54, Fig. 3A, transmitting primary synchronization signal (PSS) and a secondary synchronization signal (SSS), which may be designed to repeat every 5 ms (e.g., during subframes 0 and 5)), 
the period of the synchronization signal burst set in the to-be-measured cell, and the time offset (para. 54, Fig. 3A, First timing configuration 305-a and second timing configuration 310-a may include subframes for transmitting primary ; and 
measuring, by the terminal device, the to-be-measured cell based on the location of the synchronization signal burst set in the to-be-measured cell (para. 56, a UE 115 may measure a first offset relating first timing configuration 305-a to the timing of the serving cell, and a second offset relating second timing configuration 310-a to the timing of the serving cell. In other cases, an offset between first timing configuration 305-a and second timing configuration 310-a may be measured).
Regarding claim 2 Gheorghiu disclose wherein the number is a subframe number and/or a system frame number (para. 58, First timing configuration 305-b and second timing configuration 310-b may include subframes for transmitting PSS and SSS, which may be designed to repeat every 5 ms (e.g., during subframes 0 and 5). CRS may also be repeated on select subframes (e.g., 0, 4, 5, and 9). Thus, subframes 0 and 5 may include PSS, SSS and CRS, whereas subframes 4 and 9 may include CRS).
Regarding claim 3 Gheorghiu disclose wherein the receiving comprises: receiving, by the terminal device, a radio resource control (RRC) signaling that is sent by the network device and that carries the at least one of the period, the time offset, and the number of the synchronization signal burst set in the to-be-measured cell (para. 45, A base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration. The measurement reporting configuration may include parameters related to which neighbor .
Claim 4 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1. 
Regarding claims 5 and 6 the limitations of claims 5 and 6, respectively, are rejected in the same manner as analyzed above with respect to claims 2 and 3, respectively.
Claim 7 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 8 and 9 the limitations of claims 8 and 9, respectively, are rejected in the same manner as analyzed above with respect to claims 2 and 3, respectively.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471